  Case 3:18-cv-00482-HEH Document 12 Filed 11/02/18 Page 1 of 2 PageID# 44




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                          RICHMOND DIVISION

ANGELA BUIS,                                 Case No.: 3:18-cv-00482-HEH
             Plaintiff,
                                             NOTICE OF SETTLEMENT OF
      vs.                                    ENTIRE ACTION

CAPITAL ONE BANK, N.A.,

             Defendant(s).


      NOW COMES Plaintiff, ANGELA BUIS, by and through the undersigned

counsel, and hereby notifies this Honorable Court that the parties have reached an

agreement to settle the instant matter in its entirety. The parties, through counsel,

are working cooperatively to consummate the settlement as expeditiously as

possible and Plaintiff anticipates filing a Fed. R. Civ. P. 41 Stipulation of dismissal,

with prejudice, within sixty (60) days.

                                          RESPECTFULLY SUBMITTED,

Dated: November 2, 2018                   By: /s/Richard W. Ferris

                                          Richard W. Ferris, Esq.
                                          FerrisWinder, PLLC
                                          530 East Main Street, Suite 300
                                          Richmond, VA 23219
                                          (804) 767-1800
                                          (888) 251-6228 Fax
                                          rwferris@ferriswinder.com


                                            -1-

                                                                  NOTICE OF SETTLEMENT
  Case 3:18-cv-00482-HEH Document 12 Filed 11/02/18 Page 2 of 2 PageID# 45




                       CERTIFICATE OF SERVICE

     I hereby certify that on the 2nd day of November, 2018, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF. The Notice of

Settlement has been served on Defendants counsel of record by way of the

CM/ECF.

                                              By: /s/ Richard W. Ferris
                                              Richard W. Ferris, Esq.




                                        -2-

                                                              NOTICE OF SETTLEMENT
